Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Louis Yang on 12 May 2022
IN THE CLAIMS, amend Claims 1 – 2, 4 – 5, 11 – 12, 14 – 15, and 19 – 24 as follows: 

(Currently amended)  A system to create a custom personal care product, the system comprising:
a plurality of dispensers containing a plurality of ingredients,
wherein a combination of the plurality of ingredients is combinable to form the personal care product, and wherein at least one of the plurality of ingredients contained in the plurality of dispensers is a cosmetic-safe ingredient;
a computer processor configured to receive a user input indicating the custom personal care product and one or more selected ingredients contained in the plurality of dispensers associated with the custom personal care product, and to translate the user input into a plurality of actions to be performed by a robot and a plurality of processing stations;
a dispenser of the plurality of dispensers to dispense the one or more selected ingredients;
the robot comprising a joint and a gripping member rotatably coupled to the joint, the gripping member to hold a container and to position the container to receive the one or more selected ingredients from the dispenser, the robot to deliver the one or more selected ingredients to a processing station in the plurality of processing stations; and
the plurality of processing stations arranged around the robot, the plurality of processing stations comprising:
a boiling station to warm the container;
a mixing station to mix the one or more selected ingredients;
a whisking station to whisk the one or more selected ingredients; 
a refrigerator to cool the one or more selected ingredients; and
a cleaning station to clean the container of the one or more selected ingredients.

(Currently amended)  The system of claim 1, comprising:
the computer processor, based on the custom 

(Currently amended)  A system for producing a personal care product, comprising: 
a plurality of dispensers containing a plurality of ingredients,
wherein a combination of the plurality of ingredients is combinable to form the personal care product, and wherein at least one of the plurality of ingredients contained in a dispenser of the plurality of dispensers is a cosmetic-safe ingredient;
a processor configured to receive an input from a user comprising the personal care product and one or more selected ingredients contained in the plurality of dispensers, and based on the personal care product select a predetermined set of actions to be performed by an automatically-operated member, the plurality of dispensers, and a processing station,
the automatically-operated member comprising a first joint and a gripping member movably coupled to the first joint, the gripping member to hold a container and to position the container to receive the one or more selected ingredients from the plurality of dispensers, the automatically-operated member to deliver the one or more selected ingredients to the processing station; 
the processing station upon receiving the one or more selected ingredients to process the one or more selected ingredients to produce the personal care product, the processing station including a whisking station; and
the automatically-operated member to retrieve the personal care product and to deliver the personal care product to a delivery station. 

(Currently amended)  The system of claim 4, comprising:
a computer processor to receive a user input indicating a desired personal care product and the one or more selected ingredients associated with the desired personal care product, and to translate the user input into a plurality of actions to be performed by the automatically-operated member.

(Currently amended)  The system of claim 4, the processing station comprising a mixing station configured to blend selected ingredients.

(Currently amended)  The system of claim 4, the processing station comprising a multipurpose station comprising a plurality of switchable members, wherein a switchable member in the plurality of switchable members is configured to blend, whisk, or stir the one or more selected ingredients.  

 (Currently amended)  The system of claim 4, comprising: 
the processing station comprising a first sensor to detect a proximity of the automatically-operated member, and upon detecting the proximity of the automatically-operated member to process the one or more selected ingredients; and
the dispenser comprising a second sensor to detect the proximity of the automatically-operated member, and upon detecting the proximity of the automatically-operated member to dispense the one or more selected ingredients.  

(Withdrawn – currently amended)  A method comprising:
receiving an input from a user comprising a personal care product and one or more ingredients to include in the personal care product,
wherein the one or more ingredients are included in a plurality of dispensers, wherein a combination of a plurality of the one or more ingredients is combinable to form the personal care product, and wherein at least one of the one or more ingredients contained in a dispenser of the plurality of dispensers is a cosmetic-safe ingredient;
based on the personal care product, selecting a predetermined set of actions to be performed by a plurality of articulated members comprising an automatically-operated member, [[a]]the plurality of dispensers, and a processing station that includes a whisking station, the predetermined set of actions comprising an ordered sequence of actions and a variable input configured to receive the one or more ingredients,
wherein the automatically-operated member comprises a first joint and a gripping member movably coupled to the first joint, the gripping member to hold a container and to position the container to receive the one or more ingredients from the plurality of dispensers, the automatically-operated member to deliver the one or more ingredients to the processing station; and
performing the predetermined set of actions, including:
receiving, by the processing station, the one or more ingredients to process the one or more ingredients to produce the personal care product; [[and]]
retrieving, by the automatically-operated member, the personal care product; and
delivering the personal care product to a delivery station

(Withdrawn – currently amended)  The method of claim 15, 
grabbing, by the automatically-operated member, a first container;
obtaining from the plurality of dispensers the one or more ingredients into the first container;
when at least one of the one or more ingredients is a solid ingredient, transporting, by the automatically-operated member, the solid ingredient to the boiling station; 
transporting, by the automatically-operated member, the one or more ingredients to the mixing station;
mixing the one or more ingredients by the mixing station to obtain a mixture;
transporting, by the automatically-operated member, the mixture to a container storage station;
obtaining a second container from the container storage station;
pouring, by the automatically-operated member, the mixture into the second container; 
delivering the second container to [[a]] the delivery station for the user to pick up; and
cleaning the first container.

(Withdrawn – currently amended)  The method of claim 15, 
grabbing, by the automatically-operated member, a first container;
obtaining from the plurality of dispensers the one or more ingredients including a butter into the first container; 
transporting, by the automatically-operated member, the first container to the boiling station; 
boiling, by the boiling station, the one or more ingredients to obtain a melt;
obtaining from the plurality of dispensers the one or more ingredients excluding the butter into the first container by transporting, by the automatically-operated member, the melt to the plurality of dispensers and releasing from the plurality of dispensers the one or more ingredients excluding the butter to obtain full ingredients;
whisking the full ingredients by transporting, by the automatically-operated member, the full ingredients to the whisking station and whisking the full ingredients to obtain whisked ingredients;
transporting, by the automatically-operated member, the whisked ingredients to a container storage station;
obtaining a second container from the container storage station;
pouring, by the automatically-operated member, the whisked ingredients into the second container; 
delivering the second container to [[a]]the delivery station for the user to pick up; and
cleaning the first container.

(Withdrawn – currently amended)  The method of claim 15, 
grabbing, by the automatically-operated member, a first container;
obtaining from the plurality of dispensers the one or more ingredients including a butter into the first container; 
transporting, by the automatically-operated member, the first container to the boiling station; 
boiling, by the boiling station, the one or more ingredients to obtain a melt;
obtaining from the plurality of dispensers the one or more ingredients including an oil, a sugar, or a salt into the first container by transporting, by the automatically-operated member, the melt to the plurality of dispensers and releasing from the plurality of dispensers the one or more ingredients including the oil, the sugar or the salt to obtain full ingredients;
mixing the full ingredients by transporting, by the automatically-operated member, the full ingredients to the mixing station and whisking the full ingredients to obtain mixed ingredients;
delivering the mixed ingredients to the user by transporting, by the automatically-operated member, the mixed ingredients to a container storage station, obtaining a second container from the container storage station, pouring, by the automatically-operated member, the mixed ingredients into the second container, and delivering the second container to [[a]]the delivery station; and
cleaning the first container.
(Withdrawn – currently amended)  The method of claim 15, 
grabbing, by the automatically-operated member, a first container;
obtaining from the plurality of dispensers the one or more ingredients including a butter into the first container; 
transporting, by the automatically-operated member, the first container to the boiling station; 
boiling, by the boiling station, the one or more ingredients to obtain a melt;
transporting, by the automatically-operated member, the melt to the refrigerator for a predetermined amount of time to obtain hardened ingredients;
whipping the hardened ingredients by transporting, by the automatically-operated member, the hardened ingredients to the whipping station and whipping the hardened ingredients to obtain a frosting; [[and]]
delivering the frosting to the user by transporting, by the automatically-operated member, the frosting to a container storage station, obtaining a second container from the container storage station, pouring, by the automatically-operated member, the frosting into the second container, and delivering the second container to [[a]] the delivery station; and cleaning the first container.

(Canceled)	

24.	(New)	The system of claim 4, the processing station comprising a temperature control station or a washing station.

Election/Restrictions
Claims 1 – 12 and 14 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 15 – 22 and 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 13 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 12, 14 – 22, and 24 are allowed.

	WO 2006/052863(A1) to Bartholomew teaches a robotic cosmetic mixer with a plurality of dispensing stations and a plurality of processing stations comprising a mixing station and a cleaning station. This robotic mixer comprises a robotic arm with rotatable joint members and a gripping member. The robotic mixer also takes in user input to produce a custom personal care product. Regarding Claim 1, Bartholomew is silent on a plurality of processing stations comprising a boiling station, a whisking station, and a refrigeration station. Regarding Claims 4 and 15, Bartholomew is silent on a processing station including a whisking station.
US 2017/0016926(A1) to Aouad teaches an apparatus and method for developing cosmetic formulations. This apparatus includes a robotic arm and heating and cooling devices. The heating and cooling devices can be considered a reading on boiling and refrigeration processing stations in light of intended use. Regarding Claims 1, 4, and 15, Aouad is silent on a processing station including a whisking station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774